      Case 4:20-cv-00217-AW-MAF Document 32 Filed 06/16/20 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JULIE BAROODY and WILLIAM B.
FARMER,
      Plaintiffs,
v.                                                 Case No. 4:20-cv-217-AW-MAF
CITY OF QUINCY, FLORIDA, et al.,
     Defendants.
_______________________________/
                        INITIAL SCHEDULING ORDER

      1.     The parties’ deadline for their Rule 26(f) conference is July 2, 2020. At

the conference, the attorneys and any unrepresented party must address the matters

set out in Rules 16(b)(3)(A), 16(b)(3)(B), 16(c)(2), 26(f)(2), and 26(f)(3). The

Plaintiffs must take the initiative in setting up the conference, but all parties share

responsibility in ensuring that the conference takes place by the deadline. The

attorneys (and any unrepresented parties) may meet telephonically, by video

conference, or in person. Written exchanges are insufficient.

      2.     The deadline to file the Rule 26(f) report is July 9, 2020. The report

must address the matters set out in Rules 16(b)(3)(A), 26(f)(2), and 26(f)(3), and it

may address any other scheduling or case-management issues.

      3.     The parties must confer on whether they consent to have a magistrate

judge preside over the entire case. See Fla. N.D. Loc. R. 73.1. The Rule 26(f) report


                                          1
      Case 4:20-cv-00217-AW-MAF Document 32 Filed 06/16/20 Page 2 of 4




must confirm that the parties have conferred on this issue, but it must not set out the

parties’ positions unless all parties consent to have a magistrate judge preside.

      4.     Unless the parties agree otherwise (and report the agreement in their

Rule 26(f) report)—or unless the court orders otherwise—these are the deadlines for

Rule 26 disclosures:

             a.     Rule 26(a)(1) initial disclosures: 14 days after the Rule 26(f)
                    conference;

             b.     Rule 26(a)(2) disclosures: the deadline Rule 26(a)(2)(D)
                    imposes;

             c.     Rule 26(a)(3) disclosures: the deadline set in an order for pretrial
                    conference (to be entered later) or, if no such order is entered, the
                    deadline set out in Rule 26(a)(3)(B).

      5.     The parties may begin discovery after their Rule 26(f) conference.

Unless otherwise ordered after review of the parties’ Rule 26(f) report, the deadline

to complete discovery will be December 2, 2020, and the trial will be during the

two-week period that begins on April 14, 2021. The parties may seek earlier dates,

but they should not seek later dates unless they detail in their Rule 26(f) report good

cause for an extended schedule.

      6.     Any party with a conflict for the trial date must file a notice within ten

days from the date of this order.

      7.     Discovery materials and Rule 26(a)(1) and (2) disclosures must be

served but must not be filed, except as required by Local Rule 26.1(A).


                                           2
      Case 4:20-cv-00217-AW-MAF Document 32 Filed 06/16/20 Page 3 of 4




      8.     Motions to compel discovery may be filed no later than 30 days before

the close of discovery. (The court will entertain a motion after this deadline only if

the movant shows reasonable diligence during the discovery period and the dispute

in question arose during the last 30 days of discovery.)

      9.     Any motion to compel discovery must include a certificate of

conference, detailing efforts to resolve the issue without court involvement. No

motion to compel discovery (or response to any such motion) may exceed seven

pages without leave of court.

      10.    The deadline for any summary judgment or dispositive motion is 21

days after the end of discovery. Local Rule 56.1 applies to summary judgment

motions. In addition, parties must follow these procedures for all summary judgment

motions:

             a.    Parties must first file a notice listing exhibits to be filed in
                   support of (or in opposition to) summary judgment. The exhibits
                   themselves must be filed as attachments to the notice. (Exhibits
                   that cannot be filed on CM/ECF (e.g., video files) may be
                   submitted to the clerk.)

             b.    The filing party must then file the summary judgment motion (or
                   response) citing to the ECF number for each referenced exhibit,
                   along with the pertinent page number.

             c.    Any deposition transcript filed must be filed in text searchable
                   form.

      11.    No later than 14 days after entry of this order, each nongovernmental

corporate party must file a disclosure statement as required by Rule 7.1.

                                          3
Case 4:20-cv-00217-AW-MAF Document 32 Filed 06/16/20 Page 4 of 4




SO ORDERED on June 16, 2020.

                             s/ Allen Winsor
                             United States District Judge




                               4
